UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 1-3034 Xcel Energy Inc. (Exact name of registrant as specified in its charter) Minnesota 41-0448030 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 414 Nicollet Mall Minneapolis, Minnesota (Address of principal executive offices) (Zip Code) (612) 330-5500 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.xYesoNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 and Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).xYesoNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer x Accelerated filer o Non-accelerated filer o (Do not check if smaller reporting company) Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYesxNo Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at Oct. 20, 2011 Common Stock, $2.50 par value 484,955,743 shares Table of Contents TABLE OF CONTENTS PART I FINANCIAL INFORMATION 3 Item 1 — Financial Statements (unaudited) 3 CONSOLIDATED STATEMENTS OF INCOME 3 CONSOLIDATED STATEMENTS OF CASH FLOWS 4 CONSOLIDATED BALANCE SHEETS 5 CONSOLIDATED STATEMENTS OF COMMON STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME 6 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS 8 Item 2 — Management’s Discussion and Analysis of Financial Condition and Results of Operations 40 Item 3 — Quantitative and Qualitative Disclosures about Market Risk 61 Item 4 — Controls and Procedures 62 PART II OTHER INFORMATION 62 Item 1 — Legal Proceedings 62 Item 1A — Risk Factors 62 Item 5— Other Information 64 Item 6 — Exhibits 64 SIGNATURES 65 Certifications Pursuant to Section 302 1 Certifications Pursuant to Section 906 1 Statement Pursuant to Private Litigation 1 This Form 10-Q is filed by Xcel Energy Inc., also referred to herein as Xcel Energy Holding Co.Xcel Energy Inc. wholly owns the following subsidiaries: Northern States Power Company, a Minnesota corporation (NSP-Minnesota); Northern States Power Company, a Wisconsin corporation (NSP-Wisconsin); Public Service Company of Colorado, a Colorado corporation (PSCo); and Southwestern Public Service Company, a New Mexico corporation (SPS).Xcel Energy Inc. and its consolidated subsidiaries is also referred to herein as Xcel Energy.Additional information on the wholly owned subsidiaries is available on various filings with the Securities and Exchange Commission (SEC). 2 Table of Contents PART I — FINANCIAL INFORMATION Item 1 — FINANCIAL STATEMENTS XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) (amounts in thousands, except per share data) Three Months Ended Sept. 30, Nine Months Ended Sept. 30, Operating revenues Electric $ Natural gas Other Total operating revenues Operating expenses Electric fuel and purchased power Cost of natural gas sold and transported Cost of sales — other Other operating and maintenance expenses Conservation and demand side management program expenses Depreciation and amortization Taxes (other than income taxes) Total operating expenses Operating income Other income, net Equity earnings of unconsolidated subsidiaries Allowance for funds used during construction — equity Interest charges and financing costs Interest charges — includes other financing costs of $6,279, $5,229, $17,724 and $15,386, respectively Allowance for funds used during construction — debt ) Total interest charges and financing costs Income from continuing operations before income taxes Income taxes Income from continuing operations Income (loss) from discontinued operations, net of tax 37 ) Net income Dividend requirements on preferred stock Premium on redemption of preferred stock - - Earnings available to common shareholders $ Weighted average common shares outstanding: Basic Diluted Earnings per average common share — basic: Income from continuing operations $ Income from discontinued operations - - - Earnings per share $ Earnings per average common share — diluted: Income from continuing operations $ Income from discontinued operations - - - Earnings per share $ Cash dividends declared per common share $ See Notes to Consolidated Financial Statements 3 Table of Contents XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) (amounts in thousands of dollars) Nine Months Ended Sept. 30, Operating activities Net income $ $ Remove income from discontinued operations ) ) Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization Conservation and demand side management program amortization Nuclear fuel amortization Deferred income taxes Amortization of investment tax credits ) ) Allowance for equity funds used during construction ) ) Equity earnings of unconsolidated subsidiaries ) ) Dividends from unconsolidated subsidiaries Share-based compensation expense Net realized and unrealized hedging and derivative transactions ) Changes in operating assets and liabilities: Accounts receivable ) Accrued unbilled revenues Inventories ) ) Other current assets Accounts payable ) ) Net regulatory assets and liabilities Other current liabilities ) Pension and other employee benefit obligations ) ) Change in other noncurrent assets ) Change in other noncurrent liabilities ) ) Net cash provided by operating activities Investing activities Utility capital/construction expenditures ) ) Allowance for equity funds used during construction Merricourt refund - Merricourt deposit ) - Purchase of investments in external decommissioning fund ) ) Proceeds from the sale of investments in external decommissioning fund Investment in WYCO Development LLC ) ) Change in restricted cash ) 91 Other investments ) Net cash used in investing activities ) ) Financing activities Repayment of short-term borrowings, net ) ) Proceeds from issuance of long-term debt Repayment of long-term debt, including reacquisition premiums ) ) Proceeds from issuance of common stock Dividends paid ) ) Net cash (used in) provided by financing activities ) Net increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for interest, net of amounts capitalized $ ) $ ) Cash received (paid) for income taxes, net ) Supplemental disclosure of non-cash investing and financing transactions: Property, plant and equipment additions in accounts payable $ $ Issuance of common stock for reinvested dividends and 401(k) plans See Notes to Consolidated Financial Statements 4 Table of Contents XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (amounts in thousands of dollars) Sept. 30, 2011 Dec. 31, 2010 Assets Current assets Cash and cash equivalents $ $ Restricted cash - Accounts receivable, net Accrued unbilled revenues Inventories Regulatory assets Derivative instruments Prepayments and other Total current assets Property, plant and equipment, net Other assets Nuclear decommissioning fund and other investments Regulatory assets Derivative instruments Other Total other assets Total assets $ $ Liabilities and Equity Current liabilities Current portion of long-term debt $ $ Short-term debt Accounts payable Regulatory liabilities Taxes accrued Accrued interest Dividends payable Derivative instruments Other Total current liabilities Deferred credits and other liabilities Deferred income taxes Deferred investment tax credits Regulatory liabilities Asset retirement obligations Derivative instruments Customer advances Pension and employee benefit obligations Other Total deferred credits and other liabilities Commitments and contingent liabilities Capitalization Long-term debt Preferred stockholders' equity Common stock – $2.50 par value per share Additional paid in capital Retained earnings Accumulated other comprehensive loss ) ) Total common stockholders' equity Total liabilities and equity $ $ See Notes to Consolidated Financial Statements 5 Table of Contents XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMMON STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) (amounts in thousands) Common Stock Issued Shares Par Value Additional Paid In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Common Stockholders' Equity Three Months Ended Sept. 30, 2011 and 2010 Balance at June 30, 2010 $ ) $ Net income Changes in unrecognized amounts of pension and retiree medical benefits, net of tax of $236 Net derivative instrument fair value changes, net of tax of $554 Unrealized gain - marketable securities, net of tax of $37 54 54 Comprehensive income for the period Dividends declared: Cumulative preferred stock ) ) Common stock ) ) Issuances of common stock Share-based compensation Balance at Sept. 30, 2010 $ ) $ Balance at June 30, 2011 $ ) $ Net income Changes in unrecognized amounts of pension and retiree medical benefits, net of tax of $515 Net derivative instrument fair value changes, net of tax of $(20,142) ) ) Unrealized gain - marketable securities, net of tax of $41 59 59 Comprehensive income for the period Dividends declared: Cumulative preferred stock ) ) Common stock ) ) Premium on redemption of preferred stock ) ) Issuances of common stock Share-based compensation Balance at Sept. 30, 2011 $ ) $ See Notes to Consolidated Financial Statements 6 Table of Contents XCEL ENERGY INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMMON STOCKHOLDERS’ EQUITY AND COMPREHENSIVE INCOME (UNAUDITED) (amounts in thousands) Common Stock Issued Shares Par Value Additional Paid In Capital Retained Earnings Accumulated Other Comprehensive Income (Loss) Total Common Stockholders' Equity Nine Months Ended Sept. 30, 2011 and 2010 Balance at Dec. 31, 2009 $ ) $ Net income Changes in unrecognized amounts of pension and retiree medical benefits, net of tax of $852 Net derivative instrument fair value changes, net of tax of $(1,711) ) ) Unrealized gain - marketable securities, net of tax of $(29) ) ) Comprehensive income for the period Dividends declared: Cumulative preferred stock ) ) Common stock ) ) Issuances of common stock Share-based compensation Balance at Sept. 30, 2010 $ ) $ Balance at Dec. 31, 2010 $ ) $ Net income Changes in unrecognized amounts of pension and retiree medical benefits, net of tax of $1,591 Net derivative instrument fair value changes, net of tax of $(19,750) ) ) Unrealized loss - marketable securities, net of tax of $76 Comprehensive income for the period Dividends declared: Cumulative preferred stock ) ) Common stock ) ) Premium on redemption of preferred stock ) ) Issuances of common stock Share-based compensation Balance at Sept. 30, 2011 $ ) $ See Notes to Consolidated Financial Statements 7 Table of Contents XCEL ENERGY INC. AND SUBSIDIARIES Notes to Consolidated Financial Statements (UNAUDITED) In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments necessary to present fairly, in accordance with accounting principles generally accepted in the United States of America (GAAP), the financial position of Xcel Energy Inc. and its subsidiaries (collectively, Xcel Energy) as of Sept. 30, 2011 and Dec. 31, 2010; the results of its operations and changes in stockholders’ equity for the three and nine months ended Sept. 30, 2011 and 2010; and its cash flows for the nine months ended Sept. 30, 2011 and 2010.All adjustments are of a normal, recurring nature, except as otherwise disclosed.Management has also evaluated the impact of events occurring after Sept. 30, 2011 up to the date of issuance of these consolidated financial statements.These statements contain all necessary adjustments and disclosures resulting from that evaluation. The Dec. 31, 2010 balance sheet information has been derived from the audited 2010 consolidated financial statements included in the Xcel Energy Inc. Annual Report on Form 10-K for the year ended Dec. 31, 2010.These notes to the consolidated financial statements have been prepared pursuant to the rules and regulations of the SEC for Quarterly Reports on Form 10-Q.Certain information and note disclosures normally included in financial statements prepared in accordance with GAAP on an annual basis have been condensed or omitted pursuant to such rules and regulations.For further information, refer to the consolidated financial statements and notes thereto, included in the Xcel Energy Inc. Annual Report on Form 10-K for the year ended Dec. 31, 2010, filed with the SEC on Feb. 28, 2011.Due to the seasonality of Xcel Energy’s electric and natural gas sales, interim results are not necessarily an appropriate base from which to project annual results. 1. Summary of Significant Accounting Policies The significant accounting policies set forth in Note 1 to the consolidated financial statements in the Xcel Energy Inc. Annual Report on Form 10-K for the year ended Dec. 31, 2010, appropriately represent, in all material respects, the current status of accounting policies and are incorporated herein by reference. 2. Accounting Pronouncements Recently Issued Fair Value Measurement — In May 2011, the Financial Accounting Standards Board (FASB) issued Fair Value Measurement (Topic 820) — Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and IFRSs (Accounting Standards Update (ASU) No. 2011-04), which provides additional guidance for fair value measurements.These updates to the FASB Accounting Standards Codification (ASC or Codification) include clarifications regarding existing fair value measurement principles and disclosure requirements, and also specific new guidance for items such as measurement of instruments classified within stockholders’ equity and disclosures regarding the sensitivity of Level 3 measurements to changes in valuation model inputs.These updates to the Codification are effective for interim and annual periods beginning after Dec. 15, 2011.Xcel Energy does not expect the implementation of this guidance to have a material impact on its consolidated financial statements. Comprehensive Income — In June 2011, the FASB issued Comprehensive Income (Topic 220) — Presentation of Comprehensive Income (ASU No. 2011-05), which updates the Codification to require the presentation of the components of net income, the components of other comprehensive income (OCI) and total comprehensive income in either a single continuous statement of comprehensive income or in two separate, but consecutive statements of net income and comprehensive income.These updates do not affect the items reported in OCI or the guidance for reclassifying such items to net income.These updates to the Codification are effective for interim and annual periods beginning after Dec. 15, 2011.Xcel Energy does not expect the implementation of this presentation guidance to have a material impact on its consolidated financial statements. Multiemployer Plans — In September 2011, the FASB issued Multiemployer Plans (Subtopic 715-80) — Disclosures about an Employer’s Participation in a Multiemployer Plan (ASU No. 2011-09), which updates the Codification to require certain disclosures about an entity’s involvement with multiemployer pension and other postretirement benefit plans.These updates do not affect recognition and measurement guidance for an employer’s participation in multiemployer plans, but rather require additional disclosure such as the nature of multiemployer plans and the employer’s participation, contributions to the plans and details regarding significant plans.These updates to the Codification are effective for annual periods ending after Dec. 15, 2011.Xcel Energy does not expect the implementation of this disclosure guidance to have a material impact on its consolidated financial statements. 8 Table of Contents 3. Selected Balance Sheet Data (Thousands of Dollars) Sept. 30, 2011 Dec. 31, 2010 Accounts receivable, net Accounts receivable $ $ Less allowance for bad debts ) ) $ $ Inventories Materials and supplies $ $ Fuel Natural gas $ $ Property, plant and equipment, net Electric plant $ $ Natural gas plant Common and other property Plant to be retired (a) Construction work in progress Total property, plant and equipment Less accumulated depreciation ) ) Nuclear fuel Less accumulated amortization ) ) $ $ (a) In 2009, in accordance with the Colorado Public Utilities Commission (CPUC)’s approval of PSCo’s 2007 Colorado resource plan and subsequent rate case decisions, PSCo agreed to early retire its Cameo Units 1 and 2, Arapahoe Units 3 and 4 and Zuni Units 1 and 2 facilities.In 2010, in response to the Clean Air Clean Jobs Act (CACJA), the CPUC approved the early retirement of Cherokee Units 1, 2 and 3, Arapahoe Unit 3 and Valmont Unit 5 between 2011 and 2017.Amounts are presented net of accumulated depreciation. 4. Income Taxes Except to the extent noted below, the circumstances set forth in Note 6 to the consolidated financial statements included in Xcel Energy Inc.’s Annual Report on Form 10-K for the year ended Dec. 31, 2010 appropriately represent, in all material respects, the current status of other income tax matters, and are incorporated herein by reference. Federal Audit— Xcel Energy files a consolidated federal income tax return.The statute of limitations applicable to Xcel Energy’s 2007 federal income tax return expired in September 2011.The statute of limitations applicable to Xcel Energy’s 2008 federal income tax return expires in September 2012.The Internal Revenue Service (IRS) commenced an examination of tax years 2008 and 2009 in the third quarter of 2010.As of Sept. 30, 2011, the IRS had not proposed any material adjustments to tax years 2008 and 2009. State Audits —Xcel Energy files consolidated state tax returns based on income in its major operating jurisdictions of Colorado, Minnesota, Texas, and Wisconsin, and various other state income-based tax returns.As of Sept. 30, 2011, Xcel Energy’s earliest open tax years that are subject to examination by state taxing authorities in its major operating jurisdictions were as follows: State Year Colorado Minnesota Texas Wisconsin As of Sept. 30, 2011, there were no state income tax audits in progress. 9 Table of Contents Unrecognized Tax Benefits — The unrecognized tax benefit balance includes permanent tax positions, which if recognized would affect the annual effective tax rate (ETR).In addition, the unrecognized tax benefit balance includes temporary tax positions for which the ultimate deductibility is highly certain but for which there is uncertainty about the timing of such deductibility.A change in the period of deductibility would not affect the ETR but would accelerate the payment of cash to the taxing authority to an earlier period. A reconciliation of the amount of unrecognized tax benefits is as follows: (Millions of Dollars) Sept. 30, 2011 Dec. 31, 2010 Unrecognized tax benefit — Permanent tax positions $ $ Unrecognized tax benefit — Temporary tax positions Unrecognized tax benefit balance $ $ The unrecognized tax benefit amounts were reduced by the tax benefits associated with net operating loss (NOL) and tax credit carryforwards.The amounts of tax benefits associated with NOL and tax credit carryforwards are as follows: (Millions of Dollars) Sept. 30, 2011 Dec. 31, 2010 NOL and tax credit carryforwards $ ) $ ) The decrease in the unrecognized tax benefit balance for the nine months ended Sept. 30, 2011 of $5.3 million was due primarily to the resolution of certain federal audit matters and adjustments for prior year’s activity.Xcel Energy’s amount of unrecognized tax benefits could significantly change in the next 12 months as the IRS audit progresses and state audits resume.As the IRS examination moves closer to completion, it is reasonably possible that the amount of unrecognized tax benefits could decrease by up to approximately $24 million. The payable for interest related to unrecognized tax benefits is substantially offset by the interest benefit associated with NOL and tax credit carryforwards.The payables for interest related to unrecognized tax benefits at Sept. 30, 2011 and Dec. 31, 2010 were not material.No amounts were accrued for penalties related to unrecognized tax benefits as of Sept. 30, 2011 or Dec. 31, 2010. 5. Rate Matters Except to the extent noted below, the circumstances set forth in Note 13 to the consolidated financial statements included in Xcel Energy Inc.’s Annual Report on Form 10-K for the year ended Dec. 31, 2010 appropriately represent, in all material respects, the current status of other rate matters, and are incorporated herein by reference. NSP-Minnesota Pending and Recently Concluded Regulatory Proceedings — Minnesota Public Utilities Commission (MPUC) NSP-Minnesota Electric Rate Case— In November 2010, NSP-Minnesota filed a request with the MPUC to increase annual electric rates in Minnesota for 2011 by approximately $150 million, or an increase of 5.62 percent and an additional increase of $48.3 million, or 1.81 percent in 2012.The rate filing was based on a 2011 forecast test year and included a requested return on equity (ROE) of 11.25 percent, an electric rate base of approximately $5.6 billion and an equity ratio of 52.56 percent. The MPUC approved an interim rate increase of $123 million, subject to refund, effective Jan. 2, 2011.The interim rates will remain in effect until the MPUC makes its final decision on the case. In June 2011, NSP-Minnesota revised its requested rate increase to $122.8 million, reflecting a revised ROE of 10.85 percent and other adjustments.The Division of Energy Resources (DOER) revised its recommended rate increase to approximately $84.7 million in 2011 and an additional rate increase of $34 million in 2012, reflecting an ROE of 10.37 percent.The primary differences between the NSP-Minnesota requested rate increase and the DOER updated recommendation are associated with ROE and compensation related issues. In August 2011, NSP-Minnesota submitted supplemental testimony, revising its requested rate increase to approximately $122 million for 2011 and a 2012 step increase of approximately $29 million.The revisions are due to NSP-Minnesota’s decision to delay the Monticello nuclear plant extended power uprate from the fall of 2011 to the fall of 2012. Subsequently, NSP-Minnesota anticipates prolonging the extended power uprate to the spring 2013 refueling outage. 10 Table of Contents NSP-Minnesota has recorded a provision for revenue subject to refund of approximately $27 million for the first nine months of 2011, of which $12 million was recorded during the three months ended Sept. 30, 2011.The provision reflects an outcome that is consistent with the DOER position on various issues. The MPUC decision is expected in the first quarter of 2012. Pending and Recently Concluded Regulatory Proceedings — North Dakota Public Service Commission (NDPSC) NSP-Minnesota North Dakota Electric Rate Case — In December 2010, NSP-Minnesota filed a request with the NDPSC to increase 2011 electric rates in North Dakota by approximately $19.8 million, or an increase of 12 percent in 2011 and a step increase of $4.2 million, or 2.6 percent in 2012.The rate filing is based on a 2011 forecast test year and includes a requested ROE of 11.25 percent, an electric rate base of approximately $328 million and an equity ratio of 52.56 percent. The NDPSC approved an interim rate increase of approximately $17.4 million, subject to refund, effective Feb. 18, 2011.The interim rates will remain in effect until the NDPSC makes its final decision on the case. In May 2011, NSP-Minnesota revised its rate request to approximately $18.0 million, or an increase of 11 percent, for 2011 and $2.4 million, or 1.4 percent, for the additional increase in 2012, due to the termination of the Merricourt wind project. In September 2011, NSP-Minnesota reached a settlement with the NDPSC Advocacy Staff.If approved, the settlement would result in a rate increase of $13.7 million in 2011 and an additional step increase of $2.0 million in 2012, based on a 10.4 percent ROE and black box settlement for all other issues.To address 2011 sales coming in below test year projections, the settlement includes a true-up to 2012 non-fuel revenues plus the settlement rate increase. In October 2011, the NDPSC held hearings on the settlement.An NDPSC decision is expected in the fourth quarter of 2011 with final rates expected to be implemented in the first quarter of 2012. Pending and Recently Concluded Regulatory Proceedings — South Dakota Public Utilities Commission (SDPUC) NSP-Minnesota South Dakota Electric Rate Case — In June 2011, NSP-Minnesota filed a request with the SDPUC to increase South Dakota electric rates by $14.6 million annually, effective in 2012.The proposed increase included $0.7 million in revenues currently recovered through automatic recovery mechanisms.The request is based on a 2010 historic test year adjusted for known and measurable changes, a requested ROE of 11 percent, a rate base of $323.4 million and an equity ratio of 52.48 percent.NSP-Minnesota also requested approval of a nuclear cost recovery rider to recover the actual investment cost of the Monticello nuclear plant life cycle management and extended power uprate project that is not reflected in the test year. As a result of delays in the South Dakota rate case process, NSP-Minnesota anticipates requesting implementation of interim rates beginning Jan. 1, 2012 in the fourth quarter of 2011.A final decision on interim rates is expected in the first quarter of 2012. Electric, Purchased Gas and Resource Adjustment Clauses Conservation Improvement Program (CIP) Rider — CIP expenses are recovered through base rates and a rider that is adjusted annually.Under the 2010 electric CIP rider request approved by the MPUC in October 2010, NSP-Minnesota recovered $67.3 million through the rider during November 2010 to September 2011.This is in addition to $48.5 million recovered through base rates.NSP-Minnesota recovered $20.6 million through the natural gas CIP rider approved in November 2010, during December 2010 to September 2011.This is in addition to $3.3 million recovered in base rates. In 2011, NSP-Minnesota filed its annual rider petitions requesting recovery of $84.8 million of electric CIP expenses and financial incentives and $13.6 million of natural gas CIP expenses and financial incentives to be recovered during October 2011 through September 2012.This proposed recovery through the riders is in addition to an estimated $52.6 million and $3.8 million through electric and gas base rates, respectively. 11 Table of Contents Renewable Development Fund (RDF) Rider —The MPUC has approved an RDF rider that allows annual adjustments to retail electric rates to provide for the recovery of RDF program and project expenses.The primary components of RDF costs are legislatively mandated expenses such as renewable energy production incentive payments and bonus solar rebates.In October 2010, NSP-Minnesota filed its annual request to recover $19.2 million in expenses for 2011.In June 2011, the MPUC approved recovery of the costs requested. In October 2011, NSP-Minnesota filed its annual request to recover $17.3 million in expenses for 2012. Transmission Cost Recovery (TCR) Rider — The MPUC has approved a TCR rider that allows annual adjustments to retail electric rates to provide recovery of certain incremental transmission investments between rate cases.In September 2011, the MPUC approved a TCR rider expected to recover $11.5 million in 2011, as well as $22.3 million in 2012.Rates are expected to be effective beginning Nov. 1, 2011. Renewable Energy Standard (RES) Rider — The MPUC has approved a RES rider to recover the costs for utility-owned projects implemented in compliance with the Minnesota RES.In September 2011, the MPUC approved a RES rider to recover $40.8 million during 2011.The MPUC also ordered that $9.5 million of over-recovery be credited to customers during November 2011, and to begin collecting forecasted Dec. 1, 2011 through Dec. 31, 2012 revenue requirements of $43.1 million beginning Dec. 1, 2011. Annual Automatic Adjustment Report — In September 2011, NSP-Minnesota filed its annual electric and natural gas automatic adjustment reports for July 1, 2010 through June 30, 2011.During that time period, $822.8 million in fuel and purchased energy costs were recovered from Minnesota electric customers through the fuel clause adjustment.In addition, approximately $371.6 million of purchased natural gas and transportation costs were recovered from Minnesota natural gas customers through the purchased gas adjustment. The DOER recommended approval of the 2009/2010 gas automatic adjustment report in June 2011 for recovery of $354.5 million, and the report is pending MPUC action.The 2009/2010 electric automatic adjustment report for recovery of $749.5 million is pending DOER comments and MPUC action. The MPUC approved the 2008/2009 gas automatic adjustment report in March 2011 for recovery of $500.8 million.Approval of the 2008/2009 electric automatic adjustment report for recovery of $803.6 million is pending DOER comments and MPUC action. NSP-Wisconsin Pending and Recently Concluded Regulatory Proceedings — Public Service Commission of Wisconsin (PSCW) NSP-Wisconsin 2011 Electric and Gas Rate Case — In June 2011, NSP-Wisconsin filed a request with the PSCW to increase electric rates approximately $29.2 million, or 5.1 percent and natural gas rates approximately $8.0 million, or 6.6 percent effective Jan. 1, 2012.The rate filing is based on a 2012 forecast test year and includes a requested ROE of 10.75 percent, an equity ratio of 52.54 percent, an electric rate base of approximately $718 million and a natural gas rate base of $84 million. In October 2011, the PSCW Staff filed testimony and recommended an electric rate increase of $18.1 million and a natural gas rate increase of $2.9 million, based on an ROE of 10.3 percent.Rebuttal testimony supporting NSP-Wisconsin’s recommendations was filed on Oct. 21, 2011. Evidentiary hearings are scheduled for Nov. 2, 2011.NSP-Wisconsin anticipates a PSCW decision in the fourth quarter of 2011 with new rates effective Jan. 1, 2012. 12 Table of Contents PSCo Pending and Recently Concluded Regulatory Proceedings — CPUC PSCo 2010 Gas Rate Case — In December 2010, PSCo filed a request with the CPUC to increase Colorado retail gas rates by $27.5 million on an annual basis.In March 2011, PSCo revised its requested rate increase to $25.6 million.The revised request was based on a 2011 forecast test year, a 10.9 percent ROE, a rate base of $1.1 billion and an equity ratio of 57.1 percent.PSCo proposed recovering $23.2 million of test year capital and operating and maintenance (O&M) expenses associated with several pipeline integrity costs plus an amortization of similar costs that have been accumulated and deferred since the last rate case in 2006.PSCo also proposed removing the earnings on gas in underground storage from base rates. In August 2011, the CPUC approved a comprehensive settlement that PSCo reached with CPUC Staff and the Colorado Office of Consumer Counsel (OCC) to increase rates by $12.8 million, to institute rider recovery of future pipeline integrity costs, and to remove gas in underground storage from base rates and recover those costs in the Gas Cost Adjustment (GCA) rider.The GCA recovery of the return on gas in underground storage is expected to recover another $10 million of annual incremental revenue, subject to adjustment to actual costs.Rates were set on a test year ending June 30, 2011 with an equity ratio of 56 percent and an ROE of 10.1 percent. New base rates and the GCA recovery went into effect in September 2011.The rider for pipeline integrity costs is expected to go into effect on Jan. 1, 2012 and is expected to recover an estimated $31.5 million of incremental revenue in 2012. Pending and Recently Concluded Regulatory Proceedings — Federal Energy Regulatory Commission (FERC) PSCo Wholesale Electric Rate Case — In February 2011, PSCo filed with the FERC to change Colorado wholesale electric rates to formula based rates with an expected annual increase of $16.1 million for 2011.The request was based on a 2011 forecast test year, a 10.9 percent ROE, a rate base of $407.4 million and an equity ratio of 57.1 percent.The formula rate would be estimated each year for the following year and then would be trued up to actual costs after the conclusion of the calendar year.A decision is expected in the first quarter of 2012. Electric, Purchased Gas and Resource Adjustment Clauses Renewable Energy Credit (REC) Sharing Settlement — In May 2010, the CPUC approved a settlement on the treatment of margins associated with sales of Colorado RECs that are bundled with energy into California.The settlement establishes a pilot program and defines certain margin splits during this pilot period.The settlement provides that annual margins would be shared based on the following allocations: Margin Customers PSCo Carbon Offsets Less than $10 million 50
